Judgment, Supreme Court, New York County, entered on February 14, 1973, unanimously modified, in the exercise of discretion, to provide that the petitioner shall make arrangements for the boy’s continued attendance at St. Bernard’s Parochial School until the end of the present school term. During this period of time, ending about the middle of June, 1973, visitation provisions of the judgment shall continue in effect. At the end of this period, pursuant to the judgment and adhering to its directions, the petitioner may depart with the child to Spain, if she so chooses. As so modified, the judgment is affirmed, without costs and without disbursements. Settle order on notice. Concur — Stevens, P. J., Nunez, Murphy, Tilzer and Capozzoli, JJ.